Bosworth, Justice.
An agreement made at the maturity of a note between the maker and holder, that on payment of part of the note, and an agreement to pay the residue, with interest, four months thereafter, to extend the time of payment of such residue for four months, and payment and acceptance of said part ($100,) is not a sufficient consideration to render the agreement to extend the time of payment obligatory. The holder of the note obtains nothing to which he was not entitled, and the maker parts with nothing that he had a right to withhold.
Motion granted, with $10 costs.